                   Case 1:19-cv-11939-VSB Document 15 Filed 05/12/20 Page 1 of 1
                                          L AW OFFICE OF
                                     JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                             T ELEPHONE : 212.229.2249
                                                                                              F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM




                                                              0D\൫൬൬൪൬൪

        VIA ECF

        Hon. Vernon S. BroderickUnited States District Judge
        United States District Court for the Southern District of New York
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

        Re: 'RPLQJXH]Y%XU\ୡH+DWFKHW+ROGLQJV//&൫൳&9൫൫൳൭൳

        Dear Judge Broderick:

                 ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-UHIHUHQFHGDFWLRQ๠HSDUWLHVKDYHVHWWOHG
        WKLVPDWWHUDQG¿QDOL]HGDIRUPRIWKHDJUHHPHQW๠HSODLQWL൵ZLWKGHIHQGDQWV¶FRQVHQWPRYHV
        IRUDVWD\RIDOO GHDGOLQHVIRU൭൪GD\VZKLOHWKHSDUWLHVREWDLQH[HFXWLRQRIWKHDJUHHPHQW

                ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                              5HVSHFWIXOO\VXEPLWWHG
                                                              5HVSHFWIXOO\



                                                              John M.
                                                                   M Gurrieri
                                                                      Gurr




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
